         Case 1:16-cv-09517-LAK Document 367 Filed 09/01/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                        Plaintiffs,
                                                  Civil Action No. 16-CV-9517(LAK)(KHP)
         v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF                      NOTICE OF MOTION TO COMPEL
  ELLIOTT W. GUMAER, JR.; and WENDY                DEFENDANTS TO SUPPLEMENT
  EBER,                                            THEIR DISCOVERY RESPONSES

                        Defendants,

         and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                        Nominal Defendants.

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum and Exhibits,
Plaintiffs, Daniel Kleeberg, Lisa Stein, and Audrey Hays, move this Court for an order
compelling Defendants Estate of Lester Eber; Eber-Connecticut, LLC; and Wendy Eber
(together, the “Defendant”) to supplement their discovery responses.

Dated: September 1, 2021

                                            /s Brian C. Brook                   .
                                            Brian C. Brook (BB 1980)
                                            Brook & Associates, PLLC
                                            100 Church Street, 8th Floor
                                            New York, New York 10007
Case 1:16-cv-09517-LAK Document 367 Filed 09/01/21 Page 2 of 2




                            Telephone: (212) 257-2334
                            Facsimile: (646) 257-2887
                            Brian@brook-law.com
                            Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                            and Audrey Hays




                               2
